 

EXHIBIT 10.28

 

AMENDMENT TO CHANGE IN CONTROL AGREEMENT

 

This Amendment to the Change in Control Agreement between Tootsie Roll
Industries, Inc., a Virginia corporation (the “Company”), and
                                (the “Executive”), dated
                                    (the “Agreement”), is entered into on
December     , 2008.

 

WHEREAS, changes to the Agreement are required in order for the Agreement to
comply with Section 409A of the Internal Revenue Code of 1986, as amended.

 

NOW, THEREFORE, the following provisions of the Agreement hereby are amended as
set forth herein.

 


PART III  SECTION 1(D)(2) IS AMENDED BY DELETING THE WORDS “ELECTION CONTEST, AS
SUCH TERMS ARE USED IN RULE 14A-11 OF REGULATION 14A PROMULGATED UNDER THE
EXCHANGE ACT,” AND SUBSTITUTING THE FOLLOWING WORDS THEREFOR:


 

“solicitation by a Person other than the Board or the Gordon Family for the
purpose of opposing a solicitation by any other Person with respect to the
election or removal of directors”.

 


PART IV  SECTION 1(D)(3) IS AMENDED BY DELETING THE WORDS “APPROVAL BY THE
SHAREHOLDERS OF THE COMPANY” AND SUBSTITUTING THE WORD “CONSUMMATION” THEREFORE.


 


PART V  SECTION 1(D)(4) IS AMENDED BY DELETING THE WORDS “APPROVAL BY THE
SHAREHOLDERS OF THE COMPANY OF (I) A PLAN OF COMPLETE LIQUIDATION OR DISSOLUTION
OF THE COMPANY OR (II)” AND SUBSTITUTING THE WORDS “CONSUMMATION OF” THEREFOR.


 


PART VI  SECTION 1(D) IS AMENDED BY ADDING THE FOLLOWING WORDS AT THE END
THEREOF (IMMEDIATELY FOLLOWING SECTION 1(D)(4)):


 

“; provided, however, that no such transaction or event shall constitute a
Change in Control unless it is also a “change in control event” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”)”.

 


PART VII  SECTION 1(F) IS AMENDED TO READ IN ITS ENTIRETY AS FOLLOWS:


 

“(f)          “Date of Termination” means the date on which the Executive
separates from service, within the meaning of Section 409A of the Code.”

 


PART VIII  SECTION 3(A) IS AMENDED BY DELETING THE WORDS “WITHIN 30 DAYS
FOLLOWING THE DATE OF TERMINATION” FROM THE INTRODUCTORY PORTION THEREOF AND
ADDING THE FOLLOWING WORDS AT THE END THEREOF (IMMEDIATELY FOLLOWING
SECTION 3(A)(2)):


 

“The amounts payable to the Executive pursuant to this Section 3(a) shall be
paid within 30 days following the Date of Termination, except as otherwise
provided in Section 15.”

 

--------------------------------------------------------------------------------



 


PART IX  SECTION 3(A)(1) IS AMENDED BY DELETING THE WORDS “COMPENSATION
PREVIOUSLY DEFERRED BY THE EXECUTIVE (TOGETHER WITH ANY INTEREST AND EARNINGS
THEREON) AND ANY” IMMEDIATELY PRECEDING THE WORDS “ACCRUED VACATION PAY,” AND BY
DELETING THE WORDS “IN EACH CASE” IMMEDIATELY FOLLOWING THE WORDS “ACCRUED
VACATION PAY,”.


 


PART X  SECTION 3(B)(1) IS AMENDED TO READ IN ITS ENTIRETY AS FOLLOWS:


 


ITEM 10.                “(B)         (1)  IN ADDITION TO THE PAYMENTS TO BE MADE
PURSUANT TO PARAGRAPH (A) OF THIS SECTION 3, IF ON THE DATE OF TERMINATION THE
EXECUTIVE SHALL NOT BE FULLY VESTED IN HIS ACCRUED BENEFITS UNDER THE PENSION
PLAN, THE EXCESS BENEFIT PLAN OR THE PROFIT SHARING PLAN, THE COMPANY SHALL PAY
TO THE EXECUTIVE (I) A LUMP SUM CASH AMOUNT EQUAL TO HIS UNVESTED ACCRUED
BENEFITS UNDER THE PENSION PLAN AND THE PROFIT SHARING PLAN AS OF SUCH DATE,
PAYABLE WITHIN 30 DAYS AFTER THE DATE OF TERMINATION, AND (II) AN AMOUNT EQUAL
TO HIS UNVESTED ACCRUED BENEFIT UNDER THE EXCESS BENEFIT PLAN, PAYABLE AT THE
TIME AND IN THE FORM PROVIDED UNDER THE TERMS OF THE EXCESS BENEFIT PLAN AND ANY
APPLICABLE PAYMENT ELECTION THEREUNDER.”


 


PART XI  SECTION 3(B)(2) IS AMENDED BY DELETING THE WORDS “WITHIN 30 DAYS
FOLLOWING THE DATE OF TERMINATION” IMMEDIATELY FOLLOWING THE WORDS “SHALL PAY TO
THE EXECUTIVE” AND ADDING THE FOLLOWING SENTENCE AT THE END THEREOF:


 

“The amount payable to the Executive pursuant to this Section 3(b)(2) shall be
paid within 30 days following the Date of Termination, except as otherwise
provided in Section 15.”

 


PART XII  SECTION 3(C) IS AMENDED BY DELETING THE WORDS “COMPENSATION PREVIOUSLY
DEFERRED BY THE EXECUTIVE (TOGETHER WITH ANY INTEREST AND EARNINGS THEREON) AND
ANY” IMMEDIATELY PRECEDING THE WORDS “ACCRUED VACATION PAY,” AND BY DELETING THE
WORDS “IN EACH CASE” IMMEDIATELY FOLLOWING THE WORDS “ACCRUED VACATION PAY,”.


 


PART XIII  A NEW SECTION 3(D) IS ADDED TO READ AS FOLLOWS:


 


ITEM 11.                “(D)         IF DURING THE TERMINATION PERIOD THE
EMPLOYMENT OF THE EXECUTIVE SHALL TERMINATE, WHETHER OR NOT BY REASON OF A
NONQUALIFYING TERMINATION, THE COMPANY SHALL PAY TO THE EXECUTIVE ANY
COMPENSATION PREVIOUSLY DEFERRED BY THE EXECUTIVE (TOGETHER WITH ANY INTEREST
AND EARNINGS THEREON) IN ACCORDANCE WITH THE TERMS OF THE PLANS PURSUANT TO
WHICH SUCH COMPENSATION WAS DEFERRED.”


 


PART XIV  SECTION 4(A) IS AMENDED BY DELETING THE WORDS “INTERNAL REVENUE CODE
OF 1986, AS AMENDED (THE “CODE”)” AND SUBSTITUTING THE WORD “CODE” THEREFOR.


 


PART XV  THE FOURTH SENTENCE OF SECTION 4(B) IS AMENDED BY ADDING THE FOLLOWING
WORDS AT THE END THEREOF:


 

“, but in no event later than the last day of the calendar year following the
calendar year in which the related tax is remitted to the Internal Revenue
Service.”

 

--------------------------------------------------------------------------------


 


PART XVI  SECTION 6 IS AMENDED BY ADDING THE WORDS “AND IN ACCORDANCE WITH
SECTION 15,” IMMEDIATELY FOLLOWING THE WORDS “ON A CURRENT BASIS,” AND BY ADDING
“U.S.” IMMEDIATELY PRECEDING THE WORDS “PRIME RATE.”


 


PART XVII  THE SECOND AND THIRD SENTENCES OF SECTION 11(B) ARE AMENDED TO READ
IN THEIR ENTIRETY AS FOLLOWS:


 

“Failure of the Company to obtain such assumption prior to the effectiveness of
any such merger, consolidation or transfer of assets shall be a breach of this
Agreement and (i) if such merger, consolidation or transfer is a “change in
control event,” within the meaning of Section 409A of the Code, or (ii) the
Executive terminates employment for Good Reason, the Executive shall be entitled
to compensation and other benefits from the Company in the same amount and on
the same terms as the Executive would be entitled hereunder if the Executive’s
employment were terminated following a Change in Control other than by reason of
a Nonqualifying Termination.  For purposes of implementing clause (i) of the
foregoing sentence, the date on which any such merger, consolidation or transfer
becomes effective shall be deemed the Date of Termination.”

 


PART XVIII  SECTION 12(B) IS AMENDED BY ADDING THE WORDS “BE REQUIRED TO BE
GIVEN AND SHALL” IMMEDIATELY PRECEDING CLAUSE (I) THEREOF AND BY DELETING THE
WORDS “TERMINATION DATE” IN CLAUSE (III) THEREOF AND SUBSTITUTING THEREFOR THE
WORDS “DATE OF TERMINATION”.


 


PART XIX  SECTIONS 15, 16 AND 17 ARE RENUMBERED AS SECTIONS 16, 17 AND 18 AND A
NEW SECTION 15 IS ADDED TO READ IN ITS ENTIRETY AS FOLLOWS:


 

“15.         Section 409A.  This Agreement shall be interpreted and construed in
a manner that avoids the imposition of taxes and penalties under Section 409A of
the Code (“409A Penalties”).  In the event the terms of this Agreement would
subject the Executive to 409A Penalties, the Company and the Executive shall
cooperate diligently to amend the terms of the Agreement to avoid such 409A
Penalties, to the extent possible.  Notwithstanding any other provision in this
Agreement, if on the Date of Termination, the Executive is a “specified
employee,” as defined in Section 409A of the Code, then to the extent any amount
payable under this Agreement constitutes the payment of nonqualified deferred
compensation, within the meaning of Section 409A of the Code, that under the
terms of this Agreement would be payable prior to the six-month anniversary of
the Date of Termination, such payment shall be delayed until the earlier to
occur of (a) the seven-month anniversary of the Date of Termination or (b) the
date of the Executive’s death.  Any reimbursement (including any advancement)
payable to the Executive pursuant to this Agreement shall be conditioned on the
submission by the Executive of all expense reports reasonably required by the
Company under any applicable expense reimbursement policy, and shall be paid to
the Executive within 30 days following receipt of such expense reports (or
invoices), but in no event later than the last day of the calendar year
following the calendar year in which the Executive incurred the reimbursable
expense.  Any amount of expenses eligible for reimbursement during a calendar
year shall not

 

--------------------------------------------------------------------------------


 

affect the amount of expenses eligible for reimbursement during any other
calendar year.  The right to reimbursement pursuant to this Agreement shall not
be subject to liquidation or exchange for any other benefit.”

 

As amended hereby, the Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to Change in
Control Agreement as of the date first above written.

 

 

TOOTSIE ROLL INDUSTRIES, INC.

 

 

 

 

 

 

 

By:

 

 

 

Ellen R. Gordon

 

 

President and Chief Operating Officer

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------